Citation Nr: 9936265	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-28 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a left 
thumb injury.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel



INTRODUCTION

The veteran had active service from February 1964 to February 
1966.  

The appeal arises from a rating decision dated in June 1995 
in which the Regional Office (RO) denied service connection 
for residuals of a left thumb injury.  The veteran 
subsequently perfected an appeal of that decision; and the 
Board of Veterans' Appeals (Board) remanded that issue in 
July 1997 and November 1998.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran does not currently have any residuals of a 
left thumb injury which were sustained during service.


CONCLUSION OF LAW

Residuals of a left thumb injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the July 1995 statement from a registered nurse, 
which is discussed in detail below, the Board finds that the 
veteran's claim for entitlement to service connection for 
residuals of a left thumb injury is well-grounded within the 
meaning of 38 U.S.C.A. § 5107, that is, the claim is 
plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Board further finds that the Department of Veterans 
Affairs (VA) has met its duty to assist in developing the 
facts pertinent to the veteran's claim.  38 U.S.C.A. § 5107.  
The VA has attempted to obtain all relevant records in this 
case.  Additionally, the veteran was afforded a VA 
examination of his claimed disability and the examining 
physician provided an opinion as to the relationship, if any, 
between any current left thumb disability and the veteran's 
reported injury to the left thumb in service.  

The Board notes that entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The veteran contends that he injured his left thumb in 
service in 1965.  However, the service medical records, the 
objective evidence contemporaneous with service, do not show 
any treatment for a left thumb injury or complaints involving 
the left thumb.  Additionally, the report of the veteran's 
separation medical examination performed in December 1965 
shows that clinical evaluation of the upper extremities was 
normal.  

While the service medical records do not support the 
veteran's assertion that he injured his left thumb during 
service, he has submitted lay statements in support of his 
claim.  According to a VA Form 21-4138 (Statement in Support 
of Claim) dated in July 1995 from a registered nurse, she 
knew the veteran for approximately 30 years and was 
knowledgeable of his past history of being injured during 
service.  She reported that the veteran fell during a combat 
readiness training mission injuring his left thumb.  She 
added that his current symptoms included an enlarged, 
deformed left thumb that frequently had to be immobilized 
because of pain and swelling.  In another VA Form 21-4138 
dated in July 1995, a friend of the veteran reported having 
known him practically his entire life.  She added that she 
was aware that the veteran had sustained injuries during 
service while engaged in a combat readiness mission.  She 
also related that the veteran's left thumb remained swollen 
and very painful, limiting use of his hand.  

It is not entirely clear when those individuals first learned 
of the veteran's reported left thumb injury.  Assuming they 
did know for many years before the veteran filed his claim 
for entitlement to service connection for residuals of a left 
thumb injury, their statements support finding that the 
veteran did injure his left  thumb during service.  Moreover, 
the registered nurse appears to relate current symptoms to 
the in-service left thumb injury.  

A VA physician who examined the veteran in January 1995 
indicated that there were some mild contractures of the left 
thumb with loss of extension and opposition.  Examination 
also revealed decreased strength in the left hand and 
decreased flexion extension with the left wrist.  The 
assessment at that time was left wrist injury with limited 
motion and strength.  However, that physician did not 
diagnose any disability of the left thumb.  The veteran 
underwent another VA examination in May 1998.  That physician 
reported that the veteran had left thumb pain during the 
winter, mild loss of motion, and no ligamentous instability 
and that radiographically he showed no degeneration.  The 
examiner added that the veteran's left thumb disorder did not 
appear disabling to any significant extent. 

In March 1999, the VA physician who had examined the veteran 
in May 1998 related his opinion regarding the veteran's 
current thumb complaints and objective findings.  According 
to that examiner:

On his examination, [the veteran] did 
have some subjective complaints of pain, 
weakness, and difficulty with the thumb 
more when the weather was cold.  This 
though is not precluding him from doing 
activities that he desired at that time.  
His examination was very unremarkable.  
X-rays also were unremarkable.  He claims 
this occurred as a residual of some fall 
while on active duty.  I cannot confirm 
by looking through his claims file that 
he was ever treated for this to any 
significant extent and would not relate 
it to any active duty injury sustained 
based on what I have reviewed in his 
claims file and on his examination at 
this time.  Of note, it is now about 33 
years after his original injury.  A very 
significant injury at that time should be 
showing either some degeneration of the 
joint of some other objective findings.  
He does not have any evidence of weakness 
on my examination nor any evidence of 
instability.  (Italics added.)

Thus, there is probative medical evidence against finding 
that the veteran currently has a disability due to a left 
thumb injury in service.  Moreover, the opinion of the VA 
examiner, a physician, is more probative than the opinion of 
the registered nurse who attempted to related current 
symptoms to the veteran's history of a left thumb injury in 
service.  It appears that the VA physician who examined the 
veteran in May 1998 revealed his claims file.  Additionally, 
that examiner provided reasons for not relating any current 
left thumb disorder to any inservice injury.  The registered 
nurse did not provide any explanation for relating the 
veteran's current symptoms to his past history of being 
injured during service.  

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to residuals of a left thumb injury.  



	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

